Citation Nr: 1739221	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  05-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic sinus disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for tremors of the hands, to include as due to herbicide exposure or secondary to service-connected malaria or PTSD.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for gastrointestinal (GI) disorder (including gastroesophageal reflux disease (GERD), acid reflux, and hiatal hernia), to include as secondary to service-connected PTSD.

6.  Entitlement to service connection for traumatic brain injury (TBI).

7.  Entitlement to service connection for hypertension.

8.  Entitlement to an initial compensable rating for shell fragment wound to include superficial scar on the right distal leg and right thumb.

9.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1968 to July 1970.  His awards and decorations include the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2004, December 2004, January 2009, August 2013, and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2007, the Board denied, in part, the issues of entitlement to service connection for chronic sinus disorder, bilateral knee disorder, tremors of the hands, and low back disorder.  The Veteran appealed the March 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated May 21, 2008 granted the motion and remanded these issues to the Board.  In October 2008, the Board remanded these issues pursuant to the JMR and denied them on the merits in March 2009.  The Veteran appealed the March 2009 Board decision for these issues to the Court.  On November 12, 2010, a memorandum decision set aside the March 2009 Board decision for these issues and remanded it to the Board.  In September 2011 and June 2014, the Board remanded these issues and the case has been returned to the Board for appellate review.

In September 2011, the Board denied, in part, the issue of entitlement to service connection for GERD.  The Veteran appealed the September 2011 Board decision to the Court.  The parties filed a JMR.  An Order of the Court dated April 12, 2012 granted the motion and remanded this issue to the Board.  In September 2012 and June 2014, the Board remanded this issues and the case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

In a July 2017 letter, the Veteran and his attorney were notified of additional obtained and associated with the record in November 2016.  Such evidence consists of VA treatment records dated from July 2004 to January 2016 and March 2015 to July 2016 as well as a November 2016 VA Disability Benefits Questionnaire (DBQ) examination report for TBI.  The Veteran and his attorney were requested to specify whether the Veteran waives the right to have such evidence initially reviewed by the RO or to have the case sent back to the RO for initial review, and informed that if no response was received within 45 days from the date of the letter that the Board will assume the Veteran does not wish to have the Board decide the appeal at this time and will remand it to the RO for review.  Review of the record shows that no response was received by the Veteran or his attorney within 45 days of the July 2017 letter.


Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




